Case 16-17455-amc       Doc 65    Filed 02/20/19 Entered 02/20/19 10:17:49             Desc Main
                                  Document     Page 1 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   In Re:                                            : Bankruptcy No. 16-17455 AMC
       Stefani L. Bohm a/k/a Stefani Ginsberg        : Chapter 13
                          Debtor                     :
    MTGLQ Investors, LP c/o Rushmore Loan            :
   Management Services                               :
                         Movant                      :
                                                     :
                  vs.                                :
                                                     :
   Stefani L. Bohm a/k/a Stefani Ginsberg            :
                         Debtor/Respondent           :
                 and                                 :
   William C. Miller, Esquire                        :
                         Trustee/Respondent          :

     MOTION FOR RELIEF FROM AUTOMATIC STAY, UNDER 11 U.S.C. § 362

          Movant, by its Attorneys, Hladik, Onorato & Federman, LLP, hereby requests a
   Termination of the Automatic Stay and leave to proceed with its State Court rights
   provided under the terms of the Mortgage.

          1.    Movant is MTGLQ Investors, LP c/o Rushmore Loan Management
   Services (“Movant”).

          2.      Debtor, Stefani L. Bohm a/k/a Stefani Ginsberg (“Debtor”) is the owner of
   the premises located at 1031 Kingsdown Court, Ambler, PA 19044 (the “Property”).

          3. William C. Miller, Esquire is the Trustee appointed by the Court.

         4. Debtor filed a Petition for Relief under Chapter 13 of the Bankruptcy Code on
   October 24, 2016.

           5. Movant is the holder of a mortgage lien on the Property in the original principal
   amount of $359,600.00, which was recorded on January 20, 2016 (the “Mortgage”). A
   true and correct copy of the Mortgage is attached hereto as Exhibit “A.”

           6. Debtor entered into a Loan Modification effective September 1, 2017, requiring
   Debtor to make monthly payments beginning on August 1, 2017. A true and correct copy
   of the Modification is attached hereto as Exhibit “B.”
Case 16-17455-amc       Doc 65    Filed 02/20/19 Entered 02/20/19 10:17:49              Desc Main
                                  Document     Page 2 of 2



          7.       Movant has not received the monthly Mortgage payments from
   September 1, 2018 through February 1, 2019 in the amount of $2,490.13 each, less
   suspense of $59.22, plus attorney fees and costs in the amount of $1,031.00, for a total
   post-petition arrearage of $15,912.56.

         8. Movant has cause to have the Automatic Stay terminated, in order to permit
   Movant to complete foreclosure on its Mortgage.

   WHEREFORE, Movant respectfully requests that this Court enter an Order:

          a.     Modifying the Automatic Stay under 11 U.S.C. § 362 of the Bankruptcy
          Code with respect to the Property as to permit Movant to foreclose on its
          Mortgage and allow Movant or any other purchaser at Sheriff’s Sale to take legal
          or consensual action for enforcement of its right to possession of, or title to; and

          b.      Granting any other relief that this Court deems equitable and just.


                                                    Respectfully Submitted,

   Date: 02/20/2019                                 /s/Danielle Boyle-Ebersole, Esquire
                                                    Danielle Boyle-Ebersole, Esquire
                                                    Hladik, Onorato & Federman, LLP
                                                    298 Wissahickon Avenue
                                                    North Wales, PA 19454
                                                    Phone 215-855-9521
                                                    Fax 215-855-9121
